DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed March 3, 2021, has been received and entered.
Claims 1, 6, 7, and 11-23 are cancelled.
Claims 2-5, 8-10, and 24-27 are pending.

Response to Amendment
In the amendment filed March 3, 2021, independent claim 24 has been amended to include the species of (a) as set forth in the restriction requirement mailed September 16, 2020, which includes the elected species ‘PEG-epoxide’ for (a).  Since claim 5 depends from claim 24 which includes the elected species ‘PEG-epoxide,’ then claim 5 has been rejoined and is examined.
Claims 2-5, 8-10, and 24-27 are examined on the merits.

Response to Arguments
Applicant’s arguments, filed March 3, 2021, with respect to the objections of claims 6 and 25, the rejections under 35 U.S.C. 112(b) of claims 7, 9, and 10, the rejection under 35 U.S.C. 102(a)(1) of claims 4, 9, 10, and 24-27 as being anticipated by Bigdeli, the rejection under 35 U.S.C. 103 of claims 2 and 3 as being unpatentable over Bigdeli in view of Augst, the rejection under 35 U.S.C. 103 of claim 8 as being unpatentable over Bigdeli in view of Trivedi and Gunderson, and the rejection under 35 U.S.C. 103 of claim 6 as being unpatentable over Bigdeli in view of Shun and Chen and in light of Falcone, have been fully considered and are 
The embodiments of claim 24 in which the polymer shell comprises “PEG-epoxide and amine dissolved in oil” or “PEG-epoxide and PEG-amine” are directed to the elected species ‘PEG-epoxide’ for (a).  The art does not anticipate or render obvious these two embodiments.  Therefore, in view of MPEP 803.02(III)(C)(2), the examination has been extended to the non-elected species ‘PEG-dithiol/PEG-acrylate’ (i.e. “PEG-dithiol and PEG-acrylate”) for (a).  The amendment to claim 24 necessitated the new grounds of rejection.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 9, 10, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bigdeli (PLoS One. 2015. 10(2): e0117738. 15 pages. Previously cited) in view of Shum (US 2015/0157569. Previously cited) and Elbert (Journal of Controlled Release. 2001. 76: 11-25).
The examination has been extended to the non-elected species ‘PEG-dithiol/PEG-acrylate’ (i.e. “PEG-dithiol and PEG-acrylate”) for (a).
Bigdeli discloses a method for embedding cells in alginate microspheres and performing multiple serial operations on the isolated cells (abstract).  The process workflow is shown in Figure 1 on page 3.  Regarding step 1 of Figure 1, to generate microspheres, 5 mL alginate was 2 hardening buffer (page 3, last paragraph).  95% of the occupied microspheres were predicted to contain one cell (page 4, first paragraph).
	Step 2 of the process comprises lysing the cells using heat (legend of Figure 1 on page 3).  In particular for cell lysis, the microsphere suspension was transferred to a 1.5 mL Eppendorf Safe-Lock tube, the microspheres were settled at the bottom of the tube, the wash buffer was aspirated and replaced with sterile filtered 100 mM Tris, 0.1 mM BaCl2, and the tube was placed inside a heat block and incubated at 98°C for 15 minutes (page 4, third paragraph). 
Furthermore, step 2 further comprises mixing the bulk microsphere solids with reagents for a 2-step whole genome amplification reaction (legend of Figure 1 on page 3).  See page 5 through page 7, first paragraph for further detail regarding the 2-step whole genome amplification reaction.
In step 3 of the process, after amplification, microspheres were diluted to extinction in a 384 well plate, and scanned for presence of single microspheres that fluoresce with PicoGreen DNA stain (legend of Figure 1 on page 3).  This is described in further detail on page 7, last paragraph.
In step 4 of the process, an isolated microsphere was transferred to a fresh tube and the DNA products were recovered by dissolving the alginate matrix (legend of Figure 1 on page 3).  These amplified products were submitted to further rounds of amplification to add sequencing adapters (legend of Figure 1 on page 3).  See page 8, second paragraph for further detail.

Given that Bigdeli taught that the microspheres used in the process included microspheres each encapsulating a single cell (page 4, first paragraph; Figure 3 on page 10) and DNA amplified from a single cell was recovered from an isolated alginate microsphere and sequenced using an Illumina MiSeq (page 11, second paragraph), then steps 2-5 of Bigdeli (Figure 1) reads on sequentially contacting a single cell encapsulated within a microsphere with reagents to perform multiple sequential co-assays (the assays of steps 2-5 of Bigdeli).  
The study demonstrated that sequencing-ready DNA could be generated from the contents of a single microsphere without culturing (abstract).  Bigdeli found that the success of PCR in an alginate microsphere of their study depends on having a loosely-crosslinked inner compartment that allows for diffusion of reagents and DNA (page 13, second paragraph).  For the creation of their alginate microspheres (page 3, last paragraph), when the droplet contacts the hardening buffer (BaCl2 hardening buffer), the negatively charged alginate follows the diffusion of non-gelling Na+ cations out of the droplet, thereby maintaining electroneutrality (page 13, second paragraph).  Since barium ions are penetrating inward at the same time, this would result in a microsphere with a thick outer shell and a loose inner matrix (page 13, second paragraph).  The thick outer shell of the alginate microsphere of Bigdeli reads on a ‘polymer shell’ and the alginate microsphere of Bigdeli is hollow since it comprises a loose inner matrix.  Since the loosely-crosslinked inner compartment of the alginate microsphere allowed for diffusion of reagents and DNA (page 13, second paragraph), then the outer shell (reading on ‘polymer shell’) of the alginate microsphere inherently comprises pores that allow the diffusion of the reagents 

Bigdeli differs from the claimed invention in that Bigdeli does not expressly disclose that the polymer shell comprises PEG-dithiol and PEG-acrylate (non-elected species for which examination has been extended to).
Shum discloses preparing all-aqueous emulsions, including stable emulsions and/or emulsion having high viscosity and/or ultra-low interfacial tension.  The method for making these emulsions includes mixing, combining, or contacting a first electrically charged phase containing a first solute (e.g., first phase) with at least a second phase containing a second solute (e.g. continuous phase) (page 2, paragraph [0020]).  In some embodiments, one phase contains polyethylene glycol (PEG) and the other phase contains dextran (page 2, paragraph [0024]).  This is taught in Example 2 which is drawn to preparation of core-shell all aqueous emulsions using electrostatic effects (page 7, paragraph [0082]).  In Example 2, core-shell structured droplets were formed comprising a PEG-rich phase which is the shell, and a dextran-rich phase which is the core (page 7, paragraph [0082]).  This reads on a hollow bead comprising a polymer shell (the PEG-rich phase (shell)).

Shum also teaches that stabilized emulsion structures can be produced by selectively solidifying the dispersed phases, forming hydrogel bead or capsules (page 3, paragraph [0041]).
Elbert discloses a chemical cross-linking scheme for the formation of degradable poly(ethylene glycol) (PEG) hydrogels suitable for the delivery of protein drugs (abstract).  The matrices are cross-linked by reaction of PEG-acrylates with PEG-thiols (page 12, right column, first paragraph).  Elbert studied the kinetics and the self-selectivity of the cross-linking reaction, including characterizing the hydrogels in terms of swelling and mechanical properties (page 12, right column, second paragraph).  Various PEG-acrylates were used, including PEG-tetraacrylate which is a four-arm PEG (paragraph bridging pages 12 and 13; Table 1 on page 14), meeting a limitation of instant claim 5.  To produce the gels, a solution of PEG-acrylate was combined with a solution of PEG-dithiol in the ratios defined in Table 1 (page 13, right column, third full paragraph; Table 1 on page 14).  The resulting hydrogels were demonstrated to incorporating 
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the alginate microspheres of the Bigdeli method with core-shell structured droplets comprising shell comprising PEG-dithiol and PEG-acrylate (e.g. PEG-tetraacrylate) (reading on non-elected species ‘PEG-dithiol and PEG-acrylate’ to which examination has been extended to) and a dextran core made by the technique of Shum, for the predictable result of encapsulating a single cell in at least one droplet and performing direct PCR and whole genome amplification on the encapsulated cells.  It would have been a matter of simple substitution of one droplet used for encapsulating cells (of Bigdeli) for another (as rendered obvious over Shum and Elbert).  Use of the mixture of PEG-dithiol and PEG-acrylate as the phase forming the shell would have been a matter of simple substitution of one known PEG for another, and there would have been a reasonable expectation of forming the shell with a mixture of PEG-dithiol and PEG-acrylate as the PEG in the technique of Shum since they are PEG and since PEG-dithiol and PEG-acrylate is taught for cross-linking to form a hydrogel in Elbert, and Shum teaches that the emulsion phase can be solidified by diffusing biocompatible cross-linkers to the gel precursors in the emulsion phase (page 3, paragraph [0041]) – thus Shum recognizes cross-linking of the emulsions for their invention.  There would have been a reasonable expectation of encapsulating a single cell in a core-shell structured droplet since Shum teaches that their technique for making core-shell structured droplets is suitable for encapsulating cells, and the diameter of the core can be varied by varying the flow rate of the PEG-rich (shell) and dextran-rich (core) phase (page 7, paragraph [0082]).  Through routine optimization, the skilled artisan would have adjusted the diameter of the core of the droplets in order to obtain at least one core-shell structured droplet 
Regarding instant claim 2, Shum teaches that the emulsions are all-aqueous (abstract; paragraph [0023]), and in Example 2 in which the PEG and dextran are used, both phases of PEG and dextran are disclosed as aqueous phases (page 7, paragraph [0082]).  Therefore, in 
Regarding instant claim 3, since the single cell is encapsulated, then it would appear that the single cell would have been in the dextran-rich core of the resulting microsphere.  In being present in the dextran-rich core of the resulting microsphere, then the single cell would have been expected to be free from interaction with the polymer shell (of PEG-dithiol and PEG-acrylate) or not in contact with the polymer shell.  Therefore, instant claim 3 is rendered obvious.
Regarding instant claim 4, Bigdeli teaches that the alginate microspheres have a diameter of 100 µm (legend of Figure 1 on page 3; page 4, first paragraph).  It would have been obvious to have used this diameter for creating microspheres with the application of Shum and Elbert to the invention of Bigdeli, in order to encapsulate single cells, rather than multiple cells, in each microsphere, wherein single cell encapsulation is sought by Bigdeli.  This diameter falls in the range of instant claim 4.  Therefore, instant claim 4 is rendered obvious.
Regarding instant claim 9, Bigdeli teaches that for the whole genome amplification of step 2, PCR reaction mixture comprising 1X Fail-safe Premix F, supplemental betaine, tagging primer mix, and Vent (exo-) polymerase enzyme was added on top of the alginate microspheres provided as alginate solids (page 5, last paragraph).  This PCR reaction mixture is also described on page 4, last paragraph.  The primers are shown in Table 1 of Bigdeli, and it is evident from their sequences in Table 1 that they each have a size of less than 50 base pairs.  In the second step of the whole genome amplification taught in Bigdeli, an amplification reaction was prepared comprising 1X Premix F, supplemental betaine, Amp primer mix, and Platinum Taq High Fidelity polymerase; this new reaction mixture was added to the alginate microspheres (page 7, 
Regarding instant claim 10, as discussed in the preceding paragraph with respect to instant claim 9, the reagents of the whole genome amplification of step 2 of Bigdeli comprise Vent (exo-) polymerase enzyme, Platinum Taq High Fidelity polymerase, Fail-safe Premix F, supplemental betaine, and primers of Table 1.  These meet at least the ‘polymerase’ and ‘primers’ limitations of instant claim 10.  Therefore, instant claim 10 is rendered obvious.
Regarding instant claims 26 and 27, in step 2 (whole genome amplification) of Bigdeli, the alginate microspheres in suspension were transferred to a thin-walled PCR tube (page 5, last paragraph).  This reads on seeding the microsphere that encapsulates a single cell (reading on ‘hollow bead encapsulating a single cell’) on a solid support (the PCR tube); therefore, in performing this invention with microspheres comprising a PEG-rich shell (PEG-dithiol and PEG-acrylate) and a dextran-rich core according to Bigdeli in view of Shum and Elbert, then 
A holding of obviousness is clearly required.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bigdeli, Shum, and Elbert as applied to claims 2-5, 9, 10, and 24-27 above, and further in view of Gunderson (WO 2016/130704. Previously cited).
As discussed above, Bigdeli in view of Shum and Elbert renders obvious claims 2-5, 9, 10, and 24-27.  The references differ from claim 8 in that Bigdeli does not expressly disclose that the single cell is a mammalian cell.  Instead, Bigdeli used the bacteria Rhodobacter sphaeroides cells in their study (abstract; paragraph bridging pages 2 and 3).
Gunderson discloses a method comparable to the method of Bigdeli.  In particular, Gunderson discloses methods and compositions relating to evaluating components of a single cell preserved or embedded or contained within a contiguity preserving element (CE) (page 3, second-to-last paragraph).  The CE is a physical entity that preserves at least two, or more, or all analytes in close proximity (or contiguity) through one or more assay steps and provides access to assay reagents and can be pooled and split multiple times without losing the proximity of the 
Gunderson teaches that the cells are lysed within the CE such that the plurality of analytes within the single cell are released within the CE (page 3, last paragraph).  In some embodiments, contiguity preserving elements may comprise a single cell and the nucleic acid from the cell may be amplified (page 33, third paragraph).  In some embodiments, the plurality of analytes include genomic DNA and mRNA (page 4, second paragraph).  Further still, in some embodiments, the methods include sequencing nucleic acids preserved or embedded or contained within the CE (page 4, last paragraph).  This includes preparing DNA within the CE to obtain phasing and sequence assembly sequence information from a target nucleic acid, and obtaining phasing and sequence assembly sequence information from such templates (page 5, first paragraph).  Regarding the target nucleic acid, Gunderson teaches that the target nucleic acids can be obtained from any source, including bacterial cells, animals, and mammals (page 20, second-to-last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to have performed the method of Bigdeli in view of Shum and Elbert (comprising performing direct PCR and whole genome amplification) on a microsphere (comprising shell of PEG-dithiol and PEG-acrylate and dextran core) encapsulating a single mammalian cell for the predictable result of analyzing the genetic material of the single mammalian cell.  One of ordinary skill in the art 
A holding of obviousness is clearly required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651                

/DAVID W BERKE-SCHLESSEL/            Primary Examiner, Art Unit 1651